



Exhibit 10.6
Loan No. 10171391
GUARANTY AGREEMENT
THIS GUARANTY AGREEMENT (this “Guaranty”) is made as of June 15, 2017, by CARTER
VALIDUS OPERATING PARTNERSHIP II, LP, a Delaware limited partnership, having an
address at 4890 W. Kennedy Boulevard, Suite 650, Tampa, Florida 33609
(“Guarantor”) in favor of KEYBANK NATIONAL ASSOCIATION, a national banking
association, having an address at 11501 Outlook, Suite 300, Overland Park,
Kansas 66211 (together with its successors and assigns, “Lender”).
Recitals
The following recitals are a material part of this Guaranty:
A.    Lender is making a loan in the principal sum of $116,200,000.00 (the
“Loan”) to DCII-250 Williams Street NW, LLC, a Delaware limited liability
company (“Borrower”), on or about the date of this Guaranty. Guarantor has a
significant financial interest in Lender’s making of the Loan to Borrower, and
will realize significant financial benefit from the Loan. The Loan is evidenced
by a Loan Agreement of even date herewith between Borrower and Lender (the “Loan
Agreement”) and a Promissory Note (the “Note”) of even date herewith in the
principal amount of the Loan from Borrower to Lender and is secured in part by
one or more mortgages/deeds of trust/deeds to secure debt (individually and
collectively, the “Security Instrument”) encumbering Borrower’s interest in
certain property which is commonly known as The American Cancer Society Center
located at 250 Williams Street, Atlanta, Fulton County, Georgia (the real
estate, together with all improvements thereon and personal property associated
therewith, is hereinafter collectively called the “Property”). The Loan
Agreement, Note, Security Instrument, and all other documents and instruments
existing now or after the date hereof that evidence, secure or otherwise relate
to the Loan, including this Guaranty, any assignments of leases and rents, other
assignments, security agreements, financing statements, other guaranties,
indemnity agreements (including environmental indemnity agreements), letters of
credit, or escrow/holdback or similar agreements or arrangements, together with
all amendments, modifications, substitutions or replacements thereof, are
sometimes herein collectively referred to as the “Loan Documents” or
individually as a “Loan Document.” The Loan Documents are hereby incorporated by
this reference as if fully set forth in this Guaranty.
B.    Lender has required that Guarantor guaranty to Lender the payment of
Borrower’s liabilities pursuant to Section 9.3 of the Loan Agreement (the
“Recourse Liabilities”).
C.    Lender is unwilling to make the Loan to Borrower absent this Guaranty.





--------------------------------------------------------------------------------





Agreement
In consideration of Lender’s agreement to make the Loan to Borrower and other
good and valuable consideration, the receipt and legal sufficiency of which is
hereby acknowledged, Guarantor hereby states and agrees as follows:
1.    Request to Make Loan. Guarantor hereby requests that Lender make the Loan
to Borrower and that Lender extend credit and give financial accommodations to
Borrower, as Borrower may desire and as Lender may grant, from time to time,
whether to the Borrower alone or to the Borrower and others, and specifically to
make the Loan described in the Loan Documents.
2.    Guaranty of Liabilities.
2.1    Guarantor hereby absolutely and unconditionally guarantees full and
punctual payment and performance when due of the following (collectively, the
“Liabilities”): (i) the Recourse Liabilities (whether arising under the original
Loan or any extension, modification, future advance, increase, amendment or
modification thereof); (ii) interest due on amounts owing under any such
Recourse Liabilities at the Default Rate, and (iii) all expenses, including
reasonable attorneys’ fees, incurred by Lender in connection with the
enforcement of any of Lender’s rights under this Guaranty. Notwithstanding
anything to the contrary contained in this Guaranty or the other Loan Documents,
if Lender converts any portion of the Loan to subordinate financing (including
B-notes, junior participation interests and one or more tranches of mezzanine
debt), Guarantor shall have no liability under this Guaranty resulting solely
from actions taken by the holder of such subordinate financing (and any
Affiliate thereof) following foreclosure on the subordinate financing by such
respective holder of such subordinate financing.
2.2    Upon the request of Lender, Guarantor shall immediately pay or perform
the Liabilities when they or any of them become due or are to be paid or
performed under the term of any of the Loan Documents. Any amounts received by
Lender from any sources and applied by Lender towards the payment of the
Liabilities shall be applied in such order of application as Lender may from
time to time elect. All Liabilities shall conclusively be presumed to have been
created, extended, contracted, or incurred by Lender in reliance upon this
Guaranty and all dealings between Borrower and Lender shall likewise be presumed
to be in reliance upon this Guaranty.
2.3    For the purpose of this Guaranty, “Administration and Enforcement
Expenses” shall mean all fees and expenses incurred at any time or from time to
time by Lender, including legal (whether for the purpose of advice, negotiation,
documentation, defense, enforcement or otherwise), accounting, financial
advisory, auditing, rating agency, appraisal, valuation, title or title
insurance, engineering, environmental, collection agency, or other expert or
consulting or similar services, in connection with: (a) the origination of the
Loan, including the negotiation and preparation of the Loan Documents and any
amendments or modifications of the Loan or the Loan Documents, whether or not
consummated; (b) the administration, servicing or enforcement of the Loan or the
Loan Documents, including any request for interpretation or modification of the
Loan Documents or any matter related to the Loan or the servicing thereof (which
shall include the consideration of any requests for consents, waivers,
modifications, approvals, lease reviews or similar matters and any proposed
transfer of the Property or any interest


2



--------------------------------------------------------------------------------





therein), (c) any litigation, contest, dispute, suit, arbitration, mediation,
proceeding or action (whether instituted by or against Lender, including actions
brought by or on behalf of Borrower or Borrower’s bankruptcy estate or any
indemnitor or guarantor of the Loan or any other person) in any way relating to
the Loan or the Loan Documents including in connection with any bankruptcy,
reorganization, insolvency, or receivership proceeding; (d) any attempt to
enforce any rights of Lender against Borrower or any other person that may be
obligated to Lender by virtue of any Loan Document or otherwise whether or not
litigation is commenced in pursuance of such rights; and (e) protection,
enforcement against, or liquidation of the Property or any other collateral for
the Loan, including any attempt to inspect, verify, preserve, restore, collect,
sell, liquidate or otherwise dispose of or realize upon the Loan, the Property
or any other collateral for the Loan. Provided no Event of Default has occurred,
fees and expenses related solely to origination and administration of the Loan
shall be limited to reasonable fees and expenses, but charges of rating
agencies, governmental entities or other third parties that are outside of the
control of Lender shall not be subject to the reasonableness standard.
3.    Additional Advances, Renewals, Extensions and Releases. Guarantor hereby
agrees and consents that, without notice to or further consent by Guarantor,
Lender may make additional advances with respect to the Loan or the Property,
and the obligations of Borrower or any other party in connection with the Loan
may be renewed, extended, modified, accelerated or released by Lender as Lender
may deem advisable, and any collateral the Lender may hold or in which the
Lender may have an interest may be exchanged, sold, released or surrendered by
it, as it may deem advisable, without impairing or affecting the obligations of
Guarantor hereunder in any way whatsoever.
4.    Waivers.
4.1    Guarantor hereby waives each of the following: (a) any and all notice of
the acceptance of this Guaranty or of the creation, renewal or accrual of any
Liabilities or the Debt, present or future (including any additional advances
made by Lender under the Loan Documents); (b) the reliance of Lender upon this
Guaranty; (c) notice of the existence or creation of any Loan Document or of any
of the Liabilities or the Debt; (d) protest, presentment, demand for payment,
notice of default or nonpayment, notice of dishonor to or upon Guarantor,
Borrower or any other party liable for any of the Liabilities or the Debt;
(e) any and all other notices or formalities to which Guarantor may otherwise be
entitled, including notice of Lender’s granting the Borrower any indulgences or
extensions of time on the payment of any Liabilities or the Debt; and
(f) promptness in making any claim or demand hereunder.
4.2    No delay or failure on the part of Lender in the exercise of any right or
remedy against either Borrower or Guarantor shall operate as a waiver thereof,
and no single or partial exercise by Lender of any right or remedy herein shall
preclude other or further exercise thereof or of any other right or remedy
whether contained herein or in the Note or any of the other Loan Documents. No
action of Lender permitted hereunder shall in any way impair or affect this
Guaranty.
4.3    Guarantor acknowledges and agrees that Guarantor shall be and remain
absolutely and unconditionally liable for the full amount of all Liabilities
notwithstanding any of the following, and Guarantor waives any defense or
counterclaims to which Guarantor may be


3



--------------------------------------------------------------------------------





entitled, based upon any of the following, in any proceeding (without prejudice
to assert the same in a separate cause of action at a later time):
(a)    Any or all of the Liabilities being or hereafter becoming invalid or
otherwise unenforceable for any reason whatsoever or being or hereafter becoming
released or discharged, in whole or in part, whether pursuant to a proceeding
under any bankruptcy or insolvency laws or otherwise; or
(b)    Lender failing or delaying to properly perfect or continue the perfection
of any security interest or lien on any property which secures any of the
Liabilities, or to protect the property covered by such security interest or
enforce its rights respecting such property or security interest; or
(c)    Lender failing to give notice of any disposition of any property serving
as collateral for any Liabilities or failing to dispose of such collateral in a
commercially reasonable manner; or
(d)    Any other circumstance that might otherwise constitute a defense other
than payment in full of the Liabilities.
5.    Guaranty of Payment. Guarantor agrees that Guarantor’s liability hereunder
is primary, absolute and unconditional without regard to the liability of any
other party. This Guaranty shall be construed as an absolute, irrevocable and
unconditional guaranty of payment and performance (and not a guaranty of
collection), without regard to the validity, regularity or enforceability of any
of the Liabilities.
6.    Guaranty Effective Regardless of Collateral. This Guaranty is made and
shall continue as to any and all Liabilities without regard to any liens or
security interests in any collateral, the validity, effectiveness or
enforceability of such liens or security interests, or the existence or validity
of any other guaranties or rights of Lender against any other obligors. Any and
all such collateral, security, guaranties and rights against other obligors, if
any, may from time to time without notice to or consent of Guarantor, be
granted, sold, released, surrendered, exchanged, settled, compromised, waived,
subordinated or modified, with or without consideration, on such terms or
conditions as may be acceptable to Lender, without in any manner affecting or
impairing the liabilities of Guarantor. Without limiting the generality of the
foregoing, it is acknowledged that Guarantor’s liability hereunder shall survive
any foreclosure proceeding, any foreclosure sale, any delivery of a deed in lieu
of foreclosure, and any release of record of the Security Instrument.
7.    Additional Credit. Credit or financial accommodation may be granted or
continued from time to time by Lender to Borrower regardless of Borrower’s
financial or other condition at the time of any such grant or continuation,
without notice to or the consent of Guarantor and without affecting Guarantor’s
obligations hereunder. Lender shall have no obligation to disclose or discuss
with Guarantor its assessment of the financial condition of Borrower.
8.    Rescission of Payments. If at any time payment of any of the Liabilities
or any part thereof is rescinded or must otherwise be restored or returned by
Lender upon the insolvency,


4



--------------------------------------------------------------------------------





bankruptcy or reorganization of Borrower or under any other circumstances
whatsoever, this Guaranty shall, upon such rescission, restoration or return,
continue to be effective or shall (if previously terminated) be reinstated, as
the case may be, as if such payment had not been made.
9.    Additional Waivers. So long as any portion of the Liabilities or Debt
remains unpaid or any portion of the Liabilities or Debt (or any security
therefor) that has been paid to Lender remains subject to invalidation, reversal
or avoidance as a preference, fraudulent transfer or for any other reason
whatsoever (whether under bankruptcy or non-bankruptcy law) to being set aside
or required to be repaid to Borrower as a debtor in possession or to any trustee
in bankruptcy, Guarantor irrevocably waives (a) any rights which it may acquire
against Borrower by way of subrogation under this Guaranty or by virtue of any
payment made hereunder (whether contractual, under the Bankruptcy Code or
similar state or federal statute, under common law, or otherwise), (b) all
contractual, common law, statutory or other rights of reimbursement,
contribution, exoneration or indemnity (or any similar right) from or against
Borrower that may have arisen in connection with this Guaranty, (c) any right to
participate in any way in the Loan Documents or in the right, title and interest
in any collateral securing the payment of Borrower’s obligations to Lender, and
(d) all rights, remedies and claims relating to any of the foregoing. If any
amount is paid to Guarantor on account of subrogation rights or otherwise, such
amount shall be held in trust for its benefit and shall forthwith be paid to
Lender to be applied to the Debt, whether matured or unmatured, in such order as
Lender shall determine.
10.    Independent Obligations. The obligations of Guarantor are independent of
the obligations of Borrower, and a separate action or actions for payment,
damages or performance may be brought and prosecuted against Guarantor, whether
or not an action is brought against Borrower or the security for Borrower’s
obligations, and whether or not Borrower is joined in any such action or
actions. Guarantor expressly waives any requirement that Lender institute suit
against Borrower or any other persons, or exercise or exhaust its remedies or
rights against Borrower or against any other person, other guarantor, or other
collateral securing all or any part of the Liabilities, prior to enforcing any
rights Lender has under this Guaranty or otherwise. Lender may pursue all or any
such remedies at one or more different times without in any way impairing its
rights or remedies hereunder. Guarantor hereby further waives the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
hereof. If there shall be more than one guarantor with respect to any of the
Liabilities, then the obligations of each such guarantor shall be joint and
several.
11.    Subordination of Indebtedness of Borrower to Guarantor. Any indebtedness
of Borrower to Guarantor now or hereafter existing is hereby subordinated to the
prior payment in full of the Liabilities. Guarantor agrees that following the
occurrence and during the continuance of an Event of Default, until the
Liabilities and Debt have been paid in full, Guarantor will not seek, accept or
retain for Guarantor’s own account, any payment (whether for principal,
interest, or otherwise) from Borrower for or on account of such subordinated
debt. Following the occurrence and during the continuance of an Event of
Default, any payments to Guarantor on account of such subordinated debt shall be
collected and received by Guarantor in trust for Lender and shall be paid over
to Lender on account of the Liabilities or Debt, as Lender determines in its
discretion, without impairing or releasing the obligations of Guarantor
hereunder. Guarantor hereby unconditionally


5



--------------------------------------------------------------------------------





and irrevocably agrees that (a) Guarantor will not at any time while the
Liabilities remain unpaid, assert against Borrower (or Borrower’s estate in the
event that Borrower becomes the subject of any case or proceeding under any
federal or state bankruptcy or insolvency laws) any right or claim to
indemnification, reimbursement, contribution or payment for or with respect to
any and all amounts Guarantor may pay or be obligated to pay Lender, including
the Liabilities, and any and all obligations which Guarantor may perform,
satisfy or discharge, under or with respect to the Guaranty, and (b) Guarantor
subordinates to the Debt all such rights and claims to indemnification,
reimbursement, contribution or payment that Guarantor may have now or at any
time against Borrower (or Borrower’s estate in the event that Borrower becomes
the subject of any case or proceeding under any federal or state bankruptcy or
insolvency laws).
12.    Claims in Bankruptcy. Guarantor shall file all claims against Borrower in
any bankruptcy or other proceeding in which the filing of claims is required by
law upon any indebtedness of Borrower to Guarantor and will assign to Lender all
right of Guarantor thereunder. Guarantor hereby irrevocably appoints Lender its
attorney-in-fact, which appointment is coupled with an interest, to file any
such claim that Guarantor may fail to file, in the name of Guarantor or, in
Lender’s discretion, to assign the claim and to cause proof of claim to be filed
in the name of Lender’s nominee. In all such cases, whether in administration,
bankruptcy or otherwise, the person or persons authorized to pay such claim
shall pay to Lender the full amount thereof and, to the full extent necessary
for that purpose, Guarantor hereby assigns to Lender all of Guarantor’s rights
to any such payments or distributions to which Guarantor would otherwise be
entitled.
13.    Guarantor’s Representations and Warranties. Guarantor represents,
warrants and covenants to and with Lender that:
13.1    There is no action or proceeding pending or, to the knowledge of
Guarantor, threatened against Guarantor before any court or administrative
agency which might result in any material adverse change in the business or
financial condition of Guarantor or in the property of Guarantor;
13.2    Guarantor has filed all Federal and state income tax returns which
Guarantor has been required to file, and has paid all taxes as shown on said
returns and on all assessments received by Guarantor to the extent that such
taxes have become due;
13.3    Neither the execution nor delivery of this Guaranty nor fulfillment of
nor compliance with the terms and provisions hereof will conflict with, or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, or result in the creation of any lien, charge or encumbrance upon
any property or assets of Guarantor under any agreement or instrument to which
Guarantor is now a party or by which Guarantor may be bound;
13.4    This Guaranty is a valid and legally binding agreement of Guarantor and
is enforceable against Guarantor in accordance with its terms;
13.5    Guarantor has either (i) examined the Loan Documents or (ii) has had an
opportunity to examine the Loan Documents and has waived the right to examine
them; and


6



--------------------------------------------------------------------------------





13.6    Guarantor has the full power, authority, and legal right to execute and
deliver this Guaranty. If Guarantor is not an individual, (i) Guarantor is duly
organized, validly existing and in good standing under the laws of the state of
its formation, and (ii) the execution, delivery and performance of this Guaranty
by Guarantor has been duly and validly authorized and the person(s) signing this
Guaranty on Guarantor’s behalf has been validly authorized and directed to sign
this Guaranty.
14.    Notice of Litigation. Guarantor shall promptly give Lender notice of all
litigation or proceedings before any court or Governmental Authority affecting
Guarantor or its property, except litigation or proceedings which, if adversely
determined, would not have a material adverse effect on the financial condition
or operations of Guarantor or its ability to perform any of its obligations
hereunder.
15.    Access to Records. Guarantor shall give Lender and its representatives
access to, and permit Lender and such representatives to examine, copy or make
extracts from, any and all books, records and documents in the possession of
Guarantor relating to the performance of Guarantor’s obligations hereunder and
under any of the Loan Documents, all at such times and as often as Lender may
reasonably request. If Guarantor is not an individual, Guarantor shall
continuously maintain its existence and shall not dissolve or permit its
dissolution.
16.    Assignment by Lender. In connection with any sale, assignment or transfer
of the Loan, Lender may sell, assign or transfer this Guaranty and all or any of
its rights, privileges, interests and remedies hereunder to any other person or
entity whatsoever without notice to or consent by Guarantor, and in such event
the assignee shall be entitled to the benefits of this Guaranty and to exercise
all rights, interests and remedies as fully as Lender.
17.    Termination. This Guaranty shall terminate only when all of the
Liabilities and the Debt have been paid in full, including all interest thereon,
late charges and other charges and fees included within the Liabilities and the
Debt. When the conditions described above have been fully met, Lender will, upon
request, furnish to Guarantor a written cancellation of this Guaranty.
18.    Notices. All notices, consents, approvals and requests required or
permitted hereunder shall be given in writing and shall be effective for all
purposes if hand delivered or sent by (a) certified or registered United States
mail, postage prepaid, return receipt requested or (b) expedited prepaid
delivery service, either commercial or United States Postal Service, with proof
of attempted delivery, or (c) by telecopier (with answer back acknowledged),
addressed as follows (or at such other address and Person as shall be designated
from time to time by any party hereto, as the case may be, in a written notice
to the other parties hereto in the manner provided for in this Section):
If to Lender:
KeyBank National Association

11501 Outlook, Suite 300
Overland Park, Kansas 66211
Facsimile No.: 877-379-1625
Attention: Loan Servicing




7



--------------------------------------------------------------------------------





with a copy to:
Dan Flanigan

POLSINELLI
900 West 48th Place, Suite 900
Kansas City, Missouri 64112
Facsimile No.: 816-753-1536


If to Guarantor:
Carter Validus Operating Partnership II, LP

4890 W. Kennedy Boulevard, Suite 650
Tampa, Florida 33609
Attention: Lisa Drummond
Facsimile No.: 813-287-0397


with a copy to:
GrayRobinson, P.A.

401 East Jackson Street, Suite 2700
Tampa, Florida 33602
Attention: Stephen Kussner
Facsimile No.: 813-273-5145


A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day;
or in the case of telecopy, upon sender’s receipt of a machine-generated
confirmation of successful transmission after advice by telephone to recipient
that a telecopy notice is forthcoming.
19.    Waiver of Jury Trial. TO THE FULLEST EXTENT NOW OR HEREAFTER PERMITTED BY
APPLICABLE LAW, GUARANTOR HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
GUARANTY, THE NOTE, THE SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR, AND
IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH
RIGHT TO TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO
FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER BY GUARANTOR.
20.    Miscellaneous. This Guaranty shall be a continuing guaranty. This
Guaranty shall bind the heirs, successors and assigns of Guarantor (except that
Guarantor may not assign his, her, or its liabilities under this Guaranty
without the prior written consent of Lender, which consent Lender may in its
discretion withhold), and shall inure to the benefit of Lender, its successors,
transferees and assigns. Each provision of this Guaranty shall be interpreted in
such manner as to be effective and valid under applicable law. Neither this
Guaranty nor any of the terms hereof, including the provisions of this Section,
may be terminated, amended, supplemented, waived or


8



--------------------------------------------------------------------------------





modified orally, but only by an instrument in writing executed by the party
against which enforcement of the termination, amendment, supplement, waiver or
modification is sought, and the parties hereby: (a) expressly agree that it
shall not be reasonable for any of them to rely on any alleged, non-written
amendment to this Guaranty; (b) irrevocably waive any and all right to enforce
any alleged, non-written amendment to this Guaranty; and (c) expressly agree
that it shall be beyond the scope of authority (apparent or otherwise) for any
of their respective agents to agree to any non-written modification of this
Guaranty. This Guaranty may be executed in several counterparts, each of which
counterpart shall be deemed an original instrument and all of which together
shall constitute a single Guaranty. The failure of any party hereto to execute
this Guaranty, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder. As used in this Guaranty, (i) the
terms “include,” “including” and similar terms shall be construed as if followed
by the phrase “without being limited to,” (ii) any pronoun used herein shall be
deemed to cover all genders, and words importing the singular number shall mean
and include the plural number, and vice versa, (iii) all captions to the
Sections hereof are used for convenience and reference only and in no way
define, limit or describe the scope or intent of, or in any way affect, this
Guaranty, (iv) no inference in favor of, or against, Lender or Guarantor shall
be drawn from the fact that such party has drafted any portion hereof or any
other Loan Document, (v) the term “Borrower” shall mean individually and
collectively, jointly and severally, each Borrower (if more than one) and shall
include the successors (including any subsequent owner or owners of the Property
or any part thereof or any interest therein and Borrower in its capacity as
debtor-in-possession after the commencement of any bankruptcy proceeding),
assigns, heirs, personal representatives, executors and administrators of
Borrower, (vi) the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or,” (vii) the words “hereof,”
“herein,” “hereby,” “hereunder,” and similar terms in this Guaranty refer to
this Guaranty as a whole and not to any particular provision or section of this
Guaranty, and (viii) an Event of Default shall “continue” or be “continuing”
until such Event of Default has been waived in writing by Lender. Wherever
Lender’s judgment, consent, approval or discretion is required under this
Guaranty or Lender shall have an option, election, or right of determination or
any other power to decide any matter relating to the terms of this Guaranty,
including any right to determine that something is satisfactory or not
(“Decision Power”), such Decision Power shall be exercised in the sole and
absolute discretion of Lender except as may be otherwise expressly and
specifically provided herein. Such Decision Power and each other power granted
to Lender upon this Guaranty or any other Loan Document may be exercised by
Lender or by any authorized agent of Lender (including any servicer or
attorney-in-fact), and Guarantor hereby expressly agrees to recognize the
exercise of such Decision Power by such authorized agent. If any provision of
this Guaranty is held invalid or unenforceable by final and unappealable
judgment of the court having jurisdiction over the matter and persons, such
provisions shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision, its
application in other circumstances, or the remaining provisions of this
Guaranty. Any capitalized terms used in this Guaranty and not otherwise defined
herein shall have the meaning set forth in the Loan Agreement.
21.    Applicable Law; Jurisdiction and Venue.
(a)    LENDER HAS OFFICES IN THE STATE OF NEW YORK AND THE PROCEEDS OF THE LOAN
DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE


9



--------------------------------------------------------------------------------





OF NEW YORK (“GOVERNING STATE”), WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS GUARANTY, THE
NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF
THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION, AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED
PURSUANT TO THE LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO
THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT,
TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE
OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL
LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO
THE FULLEST EXTENT PERMITTED BY LAW, GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS GUARANTY, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS GUARANTY,
THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR GUARANTOR ARISING
OUT OF OR RELATING TO THIS GUARANTY OR THE OTHER LOAN DOCUMENTS (“ACTION”) MAY
AT LENDER’S OPTION BE INSTITUTED IN (AND IF ANY ACTION IS ORIGINALLY BROUGHT IN
ANOTHER VENUE, THE ACTION SHALL AT THE ELECTION OF LENDER BE TRANSFERRED TO) ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND GUARANTOR WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE OR FORUM NON
CONVENIENS OF ANY SUCH ACTION, AND GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY ACTION. GUARANTOR DOES HEREBY DESIGNATE
AND APPOINT:
Corporation Service Company
1180 Avenue of the Americas, Suite 210
New York, NY 10036-8401
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION IN ANY FEDERAL OR STATE
COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT
AT SAID ADDRESS AND WRITTEN NOTICE


10



--------------------------------------------------------------------------------





OF SAID SERVICE MAILED OR DELIVERED TO GUARANTOR IN THE MANNER PROVIDED HEREIN
SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON GUARANTOR IN
ANY SUCH ACTION IN THE STATE OF NEW YORK. GUARANTOR (I) SHALL GIVE PROMPT NOTICE
TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT
ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
22.    OFAC. Guarantor hereby represents, warrants and covenants that Guarantor
is not (nor will be) a person with whom Lender is restricted from doing business
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury of the United States of America (including, those
Persons named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order (including, the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not engage in any dealings or transactions or otherwise be associated with
such persons. In addition, Guarantor hereby covenants to provide Lender with any
additional information that Lender deems necessary from time to time in order to
ensure compliance with all applicable laws concerning money laundering and
similar activities.
23.    Local Law Provisions. In the event of any inconsistencies between the
terms and conditions of this Section and any other terms and conditions of this
Guaranty, the terms and conditions of this Section shall be binding.
23.1    Interest. Any amounts payable to Lender under this Guaranty shall become
immediately due and payable on demand and, if not paid within ten (10) days of
such demand therefor, shall bear interest at the lesser of (a) the Default Rate
or (b) the Maximum Legal Rate which Guarantor may by law pay or Lender may
charge and collect, from the date payment was due, provided that the foregoing
shall be subject to the provisions of Article 10 of the Note.
23.2    No Other Party Beneficiary. This Guaranty is for the sole benefit of the
Lender, and is not for the benefit of any other party. Nothing contained in this
Guaranty shall be deemed to confer upon anyone other than the Lender any right
to insist upon or to enforce the performance or observance of any of the
obligations contained herein.
23.3    Time of the Essence. Time is of the essence with respect to the
provisions of this Guaranty. By accepting payment of any sums due hereunder
after its due date, Lender does not waive its right to require prompt payment
when due of all other sums or to declare a default for failure so to pay.
[NO FURTHER TEXT ON THIS PAGE]


11



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Guarantor has executed or caused this Guaranty to be
executed as of the day and year first above written.
GUARANTOR:


CARTER VALIDUS OPERATING PARTNERSHIP II, LP,
a Delaware limited partnership,


By:    Carter Validus Mission Critical REIT II, Inc.,
a Maryland corporation,
its General Partner




By: /s/ Lisa Collado                    
Name: Lisa Collado                    
Title: Authorized Agent                






SIGNATURE PAGE TO GUARANTY AGREEMENT

